                                                                         1

                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8                                UNITED STATES DISTRICT COURT

                                                                         9              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                                        10

                                                                        11 SANTA ROSA CITY SCHOOLS, a local                        CASE NO. 3:18-cv-05186-CRB
Fagen Friedman & Fulfrost, LLP

                                 Main 510-550-8200 • Fax 510-550-8211




                                                                           educational agency,
                                                                        12                                                         [PROPOSED] ORDER
                                      70 Washington Street, Suite 205
                                         Oakland, California 94607




                                                                                         Plaintiff,
                                                                        13
                                                                                  vs.                                              The Hon. Charles R. Breyer
                                                                        14
                                                                           E.H.,                                                   Trial Date:         None Set
                                                                        15
                                                                                         Defendant.
                                                                        16

                                                                        17            Pursuant to Plaintiff’s Notice of Dismissal under Federal Rules of Civil Procedure Rule
                                                                        18 41(a)(1)(A), IT IS HEREBY ORDERED that this action be dismissed.

                                                                        19            IT IS SO ORDERED.
                                                                        20   DATED: March ___,
                                                                                          19 2019
                                                                        21

                                                                        22
                                                                                                                           Hon. Charles R. Breyer
                                                                        23                                                 United States District Court Judge
                                                                        24   648-108/4439951.1


                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                               2                        Case No. 3:18-cv-05186-CRB
                                                                                                                    NOTICE OF DISMISSAL
